UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2014(Unaudited) Deutsche Real Estate Securities Income Fund (formerly DWS RREEF Real Estate Securities Income Fund) Shares Value ($) Common Stocks 78.5% Real Estate Investment Trust (“REITs”) 78.5% Apartments 4.1% Camden Property Trust Education Realty Trust, Inc. Equity Residential Mid-America Apartment Communities, Inc. Diversified 25.4% Artis Real Estate Investment Trust Cominar Real Estate Investment Trust (a) Crombie Real Estate Investment Trust Digital Realty Trust, Inc. Dream Office Real Estate Investment Trust (a) Duke Realty Corp. DuPont Fabros Technology, Inc. Equity Lifestyle Properties, Inc. H&R Real Estate Investment Trust (Units) Investors Real Estate Trust (a) Lexington Realty Trust Liberty Property Trust National Health Investors, Inc. PS Business Parks, Inc. Retail Properties of America, Inc. "A" Washington Real Estate Investment Trust Health Care 14.3% Chartwell Retirement Residences (a) HCP, Inc. LTC Properties, Inc. Omega Healthcare Investors, Inc. Sabra Health Care REIT, Inc. Senior Housing Properties Trust Universal Health Realty Income Trust Ventas, Inc. Hotels 3.8% Chesapeake Lodging Trust Hospitality Properties Trust LaSalle Hotel Properties RLJ Lodging Trust Industrial 2.6% DCT Industrial Trust, Inc. EastGroup Properties, Inc. Office 11.0% Boston Properties, Inc. Brandywine Realty Trust Columbia Property Trust, Inc. First Potomac Realty Trust Parkway Properties, Inc. Piedmont Office Realty Trust, Inc. "A" Regional Malls 6.1% CBL & Associates Properties, Inc. Glimcher Realty Trust Pennsylvania Real Estate Investment Trust Taubman Centers, Inc. The Macerich Co. Shopping Centers 10.1% Calloway Real Estate Investment Trust (a) DDR Corp. Equity One, Inc. Federal Realty Investment Trust Kimco Realty Corp. Kite Realty Group Trust Regency Centers Corp. Weingarten Realty Investors Storage 1.1% Public Storage Total Common Stocks (Cost $17,447,712) Preferred Stocks 19.8% Real Estate Investment Trust (“REITs”) 19.8% Hotels 7.8% LaSalle Hotel Properties "H" Pebblebrook Hotel Trust "A" Strategic Hotels & Resorts, Inc. "B" Sunstone Hotel Investors, Inc. "D" Office 2.0% Brandywine Realty Trust "E" Regional Malls 2.0% Pennsylvania Real Estate Investment Trust "B" Shopping Centers 4.1% Inland Real Estate Corp. "A" Saul Centers, Inc. "C" Specialty Services 3.9% National Retail Properties, Inc. "D" Realty Income Corp. "E" Total Preferred Stocks (Cost $4,297,796) Securities Lending Collateral 7.3% Daily Asset Fund Institutional, 0.08% (b) (c) (Cost $1,557,535) Cash Equivalents 2.8% Central Cash Management Fund, 0.05% (b) (Cost $600,201) % of Net Assets Value ($) Total Investment Portfolio (Cost $23,903,244) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $23,942,010.At September 30, 2014, net unrealized depreciation for all securities based on tax cost was $746,108.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $195,405 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $941,513. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $1,485,322, which is 6.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. At September 30, 2014, open written options on equity securities were as follows: Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($)(d) Exchange-Traded Call Option Hospitality Properties Trust 33 4 10/18/2014 ) Over-The-Counter Call Options Brandywine Realty Trust 1 11/21/2014 ) CBL & Associates Properties, Inc. 1 11/21/2014 ) Chesapeake Lodging Trust 1 11/7/2014 ) Columbia Property Trust, Inc. 1 10/24/2014 ) DCT Industrial Trust, Inc. 1 11/7/2014 ) Digital Realty Trust, Inc. 1 11/21/2014 ) Duke Realty Corp. 2 10/10/2014 (2 ) DuPont Fabros Technology, Inc. 1 11/7/2014 ) EastGroup Properties, Inc. 1 11/21/2014 ) Education Realty Trust, Inc. 2 10/10/2014 ) Equity Lifestyle Properties, Inc. 1 12/5/2014 ) Equity One, Inc. 1 11/21/2014 ) Equity Residential 2 10/10/2014 (2 ) First Potomac Realty Trust 1 10/10/2014 — HCP, Inc. 3 11/7/2014 ) Investors Real Estate Trust 3 12/5/2014 ) Kimco Realty Corp. 1 12/5/2014 ) Kite Realty Group Trust 3 12/5/2014 ) LaSalle Hotel Properties 1 10/10/2014 ) Lexington Realty Trust 5 11/7/2014 ) Liberty Property Trust 1 10/24/2014 ) Omega Healthcare Investors, Inc. 1 10/10/2014 (2
